El Juez Asociado Señoe Hutchison,
emitió la opinión del tribunal.
La historia anterior de este caso puede hallarse en el de Rossy v. Del Valle, 34 D.P.R. 726 y en el de Del Valle, peti-cionario, resuelto en agosto 5 de 1926 por la Corte de Cir-cuito de Apelaciones para el Primer Circuito.
*382El apelante insiste en qne la corte inferior cometió error:
“1. Al estimar qne, según el contrato entre las partes, el deman-dado dejó'de entregar diariamente nn boleto o comprobante de conduce por cada truck de piedra que saliera de la finca objeto del con-trato.
“2. Al declarar que el demandado faltó al cumplimiento de sus obligaciones, según el contrato, en relación con la entrega de los bo-letos o comprobantes de conduce en los momentos de salir el truck de la finca.
“3. Al sostener que el demandado no pagó del canon del arren-damiento correspondiente al mes de junio de 1925, la suma de $51.42; de acuerdo con las cartas-órdenes que aceptó, expedidas por el demandante a favor de Sánchez Morales & Go.”
Estamos muy de acuerdo con el apelante en que la tercera cuestión aquí planteada ha sido establecida definitivamente por la Corte de Circuito de Apelaciones en el caso de Del Valle, Peticionario, supra.
El caso fue sometido en la corte inferior por la trans-cripción de la evidencia y fue resuelto por un juez que no presidió el acto del juicio. De la relación del caso y opi-nión en que se basó la decisión a que así se llegó tomamos el siguiente extracto:
“La prueba del demandante, en cuanto a la primera causa de ac-ción, tiende a demostrar que el demandado, ni su encargado, cum-plió con el contrato entregando los conduces o boletas por cada truck cargado de piedra que salía de la finca, al encargado del deman-dante dándose siempre disculpas por esa falta; que sólo se entre-gaban, en algunas ocasiones, resúmenes semanales y mensuales de la piedra extraída; y que el demandado manifestó en cierta oca-sión al demandante que era mucho trabajo dar los conduces todos los días. Y la prueba del demandado tiende a demostrar que dia-riamente se sacaba piedra de la cantera y se conducía en trucks, haciéndose por cada truck un conduce en .triplicado; uno para el cliente, a quien se vendía la piedra; otro como comprobante, que firmaba el cliente, y el otro que quedaba en poder del encargado “del demandado en la finca, y del cual éste sacaba una copia, según manifestaciones de Pelegrín Nevares, que entregaba todas las tar-des a Félix Zavala, encargado del demandante, unas veces personal-*383mente y otras a su esposa; y que en agosto 1, 1924, habiéndose ne-gado el encargado del demandante a recibirlos, se remitieron a éste con carta de agosto 8, 1924 la nota del mes pasado (julio) y los conduces del 1 al 7 de dicho mes de agosto.
“La prueba es contradictoria en cuanto a la entrega de los conduces, pero tomada en conjunto, ya que no liemos tenido la opor-tunidad de considerar el testimonio de los testigos por su manera de declarar, se desprende que el demandado no ha entregado los conduces o boletas por cada truck- de piedra que salía de la finca, sino copias de los conduces o boletas de los trucks que durante el día salían de la finca, y con ello, claramente, no quedaba cumplido e3 contrato que le obligaba a entregar al encargado del demandante, para que éste llevara nota, diaria, un conduce o boleta por cada truck que saliera de la finca, esto es, en los momentos de salir el truck. ’ ’
La conclusión específica sobre este punto, sin embargo, ■después de una discusión de la prueba relacionada con otras cuestiones envueltas, no está tan cuidadosamente calificada. Es como sigue:
“(a) Que el demandado lia dejado incumplida su obligación de entregar diariamente un conduce o boleta por cada truck de piedra que ha salido de la finca del demandante.”
La mayoría de los jueces de esta corte está perfecta-mente convencida • no sólo de la corrección de la interpreta-ción dada al contrato por la corte inferior, sino también de la falsedad de las declaraciones tendentes a probar la en-trega diaria de comprobantes, de conformidad con la inter-pretación que sostiene el apelante. Hay mucho que decir en apoyo de este punto de vista, lo cual podría ser mucho mejor expresado por cualquier miembro de la mayoría que el que suscribe, quien no cree que sea necesario determinar finalmente, ninguna de estas cuestiones para resolver la presente apelación, y quien no considera la doctrina del caso de Del Toro v. The Juncos Central Co., 276 Fed. 894, como terminante sobre la cuestión de renuncia envuelta en este aspecto del presente caso.
*384El contrato de arrendamiento contiene nna cláusula que lee como sigue:
“Sexta: Para determinar el número de metros cúbicos de piedra, utilización mensualmente por el señor del Valle Zeno para la venta, se observará la regia siguiente; el encargado del señor Rossy lle-vará nota diaria de la piedra que se utilice para la venta de acuerdo con los comprobantes de ‘conduce’ o boletas que por cada truck u otro vebículo que salga de la finca le entregará el encargado del señor del Valle Zeno. Estos ‘comprobantes de conduce,’ o boletas expresarán el nombre del chauffeur, el número de metros cúbicos de piedra, la fecha en que la conducción se verifica e irán firmados por el señor del Valle Zeno o por su encargado. Cuando los trucks conduzcan piedra pulverizada ensacada (carbonato calizo), cada to-nelada y media de polvo se computará por un metro cúbico de pie-dra el total de metros cúbicos que expresen los ‘comprobantes de conduce,’ o boletas durante un mes será pagado por el señor del Valle Zeno al señor Rossy dentro de los cinco primeros días del si-guiente mes, de acuerdo con la cláusula quinta, en la forma que queda establecido.”
El arrendamiento se pagaría a una tarifa específica por metro cúbico de piedra sacada de la propiedad arrendada, y del Valle, según sus propias manifestaciones, fué quien redactó la cláusula en cuestión, por tener más experiencia en la administración y operación de canteras.
El propósito expreso de esta cláusula era proporcionar un método para determinar el número de metros cúbicos de piedra sacada mensualmente por del Valle. El agente de Rossy, no el mayordomo de del Valle, era quien debía lle-var la cuenta diaria. Esa cuenta o nota de la cantidad y clase de piedra extraída era la que debía llevarse de con-formidad con los comprobantes o boletos “que por cada truck u otro vebículo que saliera de la finca” tenía que en-tregar el mayordomo de del Valle. Evidentemente, la en-trega de tales boletos o comprabantes a un empleado de Rossy fechados y firmados por del Valle o el mayordomo a cargo de la cantera, y especificando el nombre del chauffeur y el número de metros cúbicos de piedra por él trans-*385portada, no fué propuesta con. el fin de permitir que del Valle o su mayordomo llevaran una cuenta de la cantidad de piedra sacada, sino necesaria y exclusivamente para pro-tección y beneficio del arrendador. Además, cada tonelada y media de piedra pulverizada tenía que contarse como un metro cubico de piedra; y si se le privaba a Rossy de la oportunidad de inspeccionar cada truck cargado de piedra en el momento de salir de la finca, entonces no hubiera te-nido ningún otro medio para cerciorarse del numero de to-neladas de piedra pulverizada que en realidad se extrajera. Evidentemente, la entrega al final de cada día de los com-probantes o boletos que abarcaban toda la piedra ■ extraída durante ese día, implicaría el que del Valle o su mayordomo llevaran una cuenta diaria para Rossy así como para ellos mismos, y relevaría al agente designado para este fin por el arrendador de todo cuidado o responsabilidad a este res-pecto, a menos que éste no fuera lo suficientemente compe-tente para llevar una nota exacta e independiente sobre la clase y cantidad de piedra contenida en cada truck al dejar la cantera, así como sobre el número de cargas sacadas, para no hacer mención del aumento del tiempo y del incon-veniente que la substitución de tal sistema requiere.
El principal argumento señalado por el apelante en contra de la interpretación dada al contrato por la corte inferior se basa en la impracticabilidad supuesta de hacer una entrega por separado de cada boleto o comprobante al tiempo de la salida. El apelante asume que el cumplimiento substancial con los términos del contrato tal como lo inter-pretó la corte inferior hubiera requerido la presencia del mayordomo de del Valle, así como la del representante de Rossy en persona en cada ocasión del momento de la en-trega. Con relación a esto, dicen los abogados:
“El propio demandante, boy apelado, admite -en su declaración que del Valle, reconocido por la otra parte como perito en el con-trato, redactó esa cláusula sexta cuya interpretación no puede ser otra que la que su autor le ha dado.
*386“Y no puede ser otra, además de las razones expuestas, porque hubiera sido imposible- en la práctica cumplir con una cláusula que .exige que con cada truck que salga de la finca tenga el mayordomo que entregarle al mayordomo de Bossy un ‘boleto,’ si se tiene en cuenta que salían veinte y treinta trucks diarios y hubiese sido ne-cesario que el mayordomo de Rossy no hubiera hecho otra cosa que estar constituido en el portón de la salida recibiendo los ‘boletos,’ y el mayordomo de del Valle montado en cada truck que saliera de la finca para entregárselo, ya que la entrega según contrato es de mayordomo a mayordomo. Si en el momento de salir el truck el mayordomo de Rossy no estaba en el portón por haber ido a hacer alguna diligencia, todo el negocio de del Valle hubiera quedado pa-ralizado . . .
“¡Conque entregándolos juntos en cantidad de uno por cada truck en la tarde, al terminar el trabajo, hubo alguna vez que la 'entrega tuvo que ser hecha a la señora del mayordomo Zabala por-que éste estaba ausente en Juncos en una venta de cal de Rossy!’’
Pero el contrato no especifica una entrega en persona fie cha por del Valle o su mayordomo. Los comprobantes se hacían en triplicado llenándose ciertos blancos en una forma impresa. El chauffeur a cargo de cada truck llevaba comprobantes por duplicado, uno para el consignatario y el otro para ser firmado por él como recibo e informe para el mayordomo. Cada truck que salía de la cantera pasaba por la puerta de la casa que ocupaba el representante de Rossy. A falta de tal representante el chauffeur pudo fia-ber dejado el boleto con la esposa u otro miembro de la fa-milia, según se hizo en el caso de la entrega efectuada al terminar el día. Cualquier mujer o niño que hubieran sido llamados a la puerta habrían recibido el boleto e informado si el truck era pequeño o grande y si llevaba piedra tritu-rada gruesa o piedra pulverizada en sacos. De todos mo-dos, Rossy hubiera tenido pocos motivos para quejarse si del Valle hubiera adoptado esta práctica.
Rossy estipuló un canon mínimo de cien dolares men-suales, independientemente de la cantidad de piedra que se sacara, y no hay nada que demuestre que él esperaba re-cibir el promedio de una cantidad mucho mayor que ésa. *387Es difícilmente razonable suponer que él tuvo en mente el hecho de que el pago se haría del dinero así recibido por na inspector competente, quien dedicaría todo sn tiempo y atención a llevar nna cuenta estricta sin la ayuda o coope-ración de del Valle o su mayordomo. Sin embargo la inter-pretación que pretende el apelante que se le dé al contrato •necesitaría la presencia'continua de tal representante, bien en la cantera o en el portón por el cual pasarían los trucks ■al salir de la finca arrendada, a menos que el arrendador prefiriera dejar la contabilidad enteramente en manos de su arrendatario, y de ese modo abandonar cualquier bene-ficio o ventaja que pudiera haber derivado del cumplimiento de la sexta cláusula del contrato.
Fuera del conflicto de prueba en cuanto a la protesta que se dice haber sido hecha por Rossy y su agente en va-rias entrevistas con el mayordomo a cargo de la cantera y con del Valle, y fuera de un conflicto similar en cuanto a la entrega diaria de comprobantes al final de cada día, tal como alegan del Valle y su mayordomo y lo niegan Rossy y su representante, en realidad la rendición de los informes semanales y mensuales por el mayordomo es inconsistente con la teoría de la entrega diaria de boletos, por la senci-lla razón de que en caso de tal entrega diaria, un informe semanal o mensual hubiera sido claramente superfluo. To-dos estos informes, a excepción de uno solo, se titulan “conduce” y no se hace referencia alguna en ningún caso a una entrega anterior de boletos o comprobantes. La carta del mayordomo de fecha 8 de agosto de 1924, o sea, el día siguiente al en que se entabló el presente pleito, no sólo deja de hacer referencia a cualquiera de tales entregas dia-rias, o las que se intentaran hacer, sino que por clara im-plicación tiende de manera persuasiva a indicar una conclu-sión contraria. Lee como sigue:
“Estimado Don Jesús: Le remito la nota del mes pasado y los ■'conduces del 1 al 7 de este mes, el otro día le fui a dar el resumen a Félix y me dijo se lo entregase a Ud. y lo guardé esperando verle, *388hoy le mando las notas de los 7 días de este mes y me dice lo mismo, él me babía dicbo los guardase y yo los tengo, si Ud. los necesita dígame desde cuándo él ha dejado de entregárselos, para sacárselos y mandárselos. 'Suyo Afmo. y S. S., (fdo) P. Nevárez.”
Por tanto, la mayoría resuelve que del Valle violó per-sistentemente la cláusula sexta del contrato de arrenda-miento, que Rossy a lo sumo meramente toleró la delincuen-cia de del Valle a este respecto, y, aplicando por analogía la doctrina enunciada por la Corte de Circuito de Apela-ciones en el caso de Del Toro v. The Juncos Central Co., supra, esa mera tolerancia por parte del arrendador no equivale a una modificación del contrato. El que suscribe, para los fines de esta' opinión admite el quebrantamiento del contrato y el hecho de la protesta de Rossy en la forma y manera que él como testigo describió, pero no está preparado para decir, en ausencia de una objeción más definida y enérgica y después de una aquiescencia tan larga y continua en la substitución de los informes mensuales y la uniforme aceptación de tales liquidaciones, que del Valle no tuviera derecho de ser notificado de la intención de de-sahuciarlo inmediatamente por incumplimiento del contrato, en caso de que posteriormente dejara de entregar un bo-leto o comprobante por cada truck, u otro vehículo cargado de piedra que saliera de la finca arrendada.
Sin embargo, los abogados también dicen que la corte inferior erró:
“4. Al decidir que el demandado estaba obligado a pagar el canon del mes de julio de 1924 dentro de los cinco primeros días del mes de agosto de 1924; y que la obligación de pagar ese canon ven-ció dentro de los cinco primeros días del mes de agosto de 1924,”
“5. La corte también cometió error al estimar probado que el demandante pidió al demandado la liquidación de julio de 1924, y el cheque correspondiente a la misma, precisamente el día 5 de agosto siguiente, sin que se entregase ese día, ni se pusiese en el correo, lo que según la corte, dió causa legal al juicio de desahucio,” y
*389“6. Al declarar con lugar la demanda y decretar el lanzamiento del demandado de la parcela.”
* El apelante funda la cuarta proposición en el hecho de que el contrato de arrendamiento estaba fechado junio 1, 1922, y contiene una cláusula que lee como sigue:
“Quinta: El ‘Derecho de Cantera’ anteriormente dicho consis-tirá en el pago por el señor del Valle Zeno al señor Rossy de una determinada cantidad de dinero por cada metro cúbico de piedra utilizando para la venta por el primero, de acuerdo con la siguiente escala:
“a. Si la extracción fuere de cuatrocientos metros cúbicos du-rante cada mes o menos de esa cantidad, o aún cuando no hiciese extracción alguna, el señor del Valle Zeno pagará al señor Rossy la suma de cien dólares, por cada mes, verificándose este pago dentro de los cinco primeros días del 'siguiente mes de la extracción y em-pezando a contarse desde la fecha del otorgamiento de este contrato que firman ambos contratantes.
“b. Si la extracción se verificare por cantidad de cuatrocientos metros cúbicos en adelante, entonces el señor del Valle Zeno, ade-más de los cientos dólares fijados en el párrafo anterior, letra A., pagará al señor Rossy la suma de diez centavos por cada metro cú-bico de piedra que, en adición a los cuatrocientos metros fijados en el párrafo anterior, letra A, utilice el señor del Valle Zeno para la venta, verificándose también el pago dentro de los cinco primeros días del siguiente- mes de la extracción y empezando a contarse desde la íeeha del otorgamiento de este contrato, que firman ambos con-tratantes.
No se alega que las partes tuvieran en mente o quisie-ran especificar un mes lunar o un mes de treinta días,- u otro período de tiempo que no fuera el mes del calendario Gregoriano; y una serie de pagos mensuales que se exten-dió por un período de dos o más años indica terminante-mente que hubo el entendido por parte del apelante de que se tuvo en mente el mes del calendario.
La teoría del apelante parece ser que, a partir del día primero de junio de 1922, la fecha del contrato excluyendo dicho día, el próximo mes empezaría a contarse desde el segundo en vez del primer día, y que por tanto, “los cinco *390primeros días expirarían el día 6 y no el 5 de los meses co-rrientes del calendario durante todo el tiempo del contrato.
La cláusula en cuestión fue redactada por del Valle, que no es ni notario ni abogado, sino ingeniero y agricultor. No bay evidencia intrínseca de que el notario ante quien se otorgó el documento lo revisara, y ninguna de las par-tes declaró que se hiciera enmienda o modificación alguna al borrador original.
~E1 pensamiento que estuvo principalmente en las mentes de las partes no fue la fecha en que debían efectuarse los pagos mensuales, sino la fecha en que debía empezar a co-rrer el tiempo que tales pagos abarcarían. Del Valle debía pagar cien dólares mensuales, independientemente de la can-tidad de piedra sacada de la cantera. Pero el párrafo “A” no está redactada en esa forma. La primera mención que se hace con respecto al tiempo se relaciona con la cantidad de piedra que había de sacarse “por cada mes.” El pago debería efectuarse por el mes durante el cual se extraía y transportaba de la finca arrendada la piedra, o que pudiera extraerse y transportarse. Si la cantidad de piedra sacada de la cantera y vendida excedía de determinada cantidad, del Valle tenía que pagar, además del tipo mínimo de cien dólares mensuales, diez centavos por cada metro cubicó en exceso. En todo caso, tales pagos debían efectuarse dentro de los primeros cinco días del mes siguiente al en que la piedra se sacara o transportara de la finca arrendada. La cuestión, vital no era si el término de cada pago mensual ex-piraba el cinco o el seis del mes siguiente a aquel en que la piedra había sido sacada, sino más bien si el mes de junio debía ser incluido dentro del período cubierto por tales pagos. El mes de junio había empezado a transcurrir. Ha-bía que instalar maquinaria y que efectuar mucho trabajo preliminar antes de que realmente empezaran las operacio-nes. Del Valle declaró que durante los dos primeros meses del contrato no se sacó piedra alguna. Según se redactó el contrato, los naaos tenían aue hacerse mensualmente, por *391cada mes en que la cantera fuera explotada, ya se trans-portara y vendiera la piedra o no. Estos pagos debían efectuarse dentro de los primeros cinco días de cada mes siguiente a aquel en que se babía sacado y vendido la pie-dra o que pudo haber sido sacada y vendida; y con el fin de disipar cualquier duda respecto al tiempo que el primero de dichos pagos debía cubrir, no el tiempo en que tales pa-gos debían efectuarse, se dispuso que el mes en que real-mente empezarían las operaciones o el mes en que tales operaciones pudieran haber comenzado empezaría a contarse desde la fecha del otorgamiento del contrato.
El propósito era incluir el mes de junio, o por lo menos, disipar cualquier duda respecto a si debía considerarse o no que había sido incluido, no para disponer una superpo-sición de los meses del calendario o para crear confusión en cuanto al claro significado de la disposición referente al pago durante los primeros cinco días del mes siguiente al en que la piedra había sido sacada o que pudo haber sido sacada. Y aquí tenemos también una interpretación prác-tica y de sentido común del contrato por la conducta de las partes contratantes y especialmente por la del apelante al rendir informes de liquidación mensuales así como los pa-gos hechos por del Valle y la aceptación uniforme de los mismos por Eossy desde la fecha del arrendamiento hasta el momento en que surgió la presente controversia.
Refiriéndonos a la prueba documental aducida por el de-mandado, hallamos lo siguiente: Una carta fechada sep-tiembre 1, 1922, escrita “en cumplimiento de la quinta cláu-sula del contrato de arrendamiento,” conteniendo un in-forme de la cantidad de piedra sacada durante el anterior mes de agosto, e incluyendo un cheque por la suma adeu-dada de acuerdo con dicho informe; una carta similar de fecha octubre 1, 1922, respecto' a la piedra extraída durante el anterior mes de septiembre; una carta parecida de fe-cha noviembre 1, 1923, referente a la piedra sacada durante el anterior mes de octubre; una carta similar fechada di*392ciembre 1, 1923, relacionada con la piedra extraída durante el anterior mes de 'octubre (sic); otra de fecha enero 1, 1923, respecto a la piedra sacada durante el anterior mes de diciembre; otra de fecha febrero 1, 1923, referente a la piedra extraída durante el anterior mes de enero; otra carta de fecha marzo 1, 1923, con referencia a la piedra ex-traída durante el anterior mes de febrero; otra de fecha abril 1, 1923, con respecto a la piedra sacada durante el anterior mes de marzo; otra fechada mayo 1, 1923, dando la cantidad de piedra sacada durante el anterior mes de abril; otra carta fechada junio 1, 1923, relacionada con la piedra extraída durante el anterior mes de mayo; otra de julio 1, 1923, respecto a la piedra sacada durante el anterior mes de junio; otra de agosto 6, 1923, con respecto a la piedra extraída durante el anterior mes de julio; otra de fecha 5 de septiembre de 1923 incluyendo un cheque por la piedra sacada durante el anterior mes de agosto; otra de fecha octubre 4, 1923, referente a la piedra extraída durante el anterior mes de septiembre; otra de fecha 5 de noviembre, 1923, por la piedra extraída durante el anterior mes de oc-tubre; otra fechada diciembre 5, 1923, relativa a la piedra que se sacó durante el anterior mes de noviembre; otra carta do fecha enero 5, 1924, por la piedra extraída durante el anterior mes de diciembre; otra fechada febrero 5, 1924, relacionada con la piedra sacada durante el anterior mes de enero; otra de fecha 4 de marzo, 1924, referente a la piedra extraída durante el anterior mes de febrero; y otra de fecha 5 de mayo, 1924, relativa a la piedra extraída du-rante el anterior mes de abril.
Y entre los documentos presentados por el demandante hay un resumen de fecha 30 de junio, 1923, firmado por el mayordomo del demandado, mostrando la cantidad de pie-dra extraída durante dicho mes; un informe similar de fe-cha julio 31, 1923, otro de julio 31, 1924; otro de 29 de fe-brero, 1924 (sin firma); una carta de del Valle fechada julio 3, 1924, conteniendo un informe en cuanto a la piedra *393extraída durante el anterior mes de junio e incluyendo un cheque en pago de la misma; una comunicación parecida de fecha 5 de agosto de 1924 por la piedra extraída du-rante el anterior mes- de julio.
Evidentemente, la contención de los abogados del ape-lante de que las palabras “dentro de los cinco primeros días del siguiente mes” deben interpretarse en el sentido de excluir el primero e incluir el sexto día. del calendario gregoriano, es algo que se les ocurrió posteriormente y que ha surgido de la situación en que se colocó del Valle por haber dejado su tenedor de libros de preparar el informe corriente dentro de los primeros cinco días del mes de agosto de 1924 y la consiguiente inhabilidad de satisfacer el re-querimiento de pago al tiempo de hacerse a las cinco de la tarde del cinco de dicho mes.
Pero aún de otro modo, el informe, aunque está fechado ■o antedatado agosto 5, no füé depositado en el correo hasta el 7 de agosto, 1924, por la tarde, y la cuestión de interpre-tación no puede afectar el resultado, a no ser sobre la teo-ría de una modificación de los términos y condiciones del contrato original y la consiguiente obligación de parte de Rossy de reiterar el requerimiento de pago el día 6 de agosto como justificación suficiente por la dilación del de-mandado en extender su cheque.
Ramón Grardón, agente y apoderado del demandado, de-claró que los cheques a veces eran enviados por correo, pero que recientemente había recibido instrucciones de de-jarlos en la oficina; que Rossy vendría por ellos; que Rossy venía en persona a buscarlos; que él venía el 4 o el 5 y a veces más tarde, mucho más tarde, según le pareciera, no para conveniencia del testigo, quien tenía los papeles lis-tos para el cinco; que el testigo siempre tenía la liquida-ción terminada para el cinco; que Rossy no vino en busca de “este cheque” (el del cinco de agosto) sino que envió una persona que el testigo no conocía, a quien no se atrevió entregarle el informe y el cheque; que el testigo le mani-*394festó al mensajero que el Sr. Bossy debía venir personal-mente, pero que en vista de que no venía, el testigo, al día siguiente, envió el cheque por correo; que el mensajero no trajo carta alguna; que si hubiese presentado una carta, el testigo le habría entregado el cheque; que el testigo le dijo al mensajero que viniera por la tarde, y que éste no vino ni aquella tarde ni al día siguiente, y que en vista de eso el testigo mismo depositó el cheque en el correo; que uno o dos o tres meses antes de este incidente Bossy le había dicho al testigo que no le enviara la liquidación por correo, que él vendría personalmente por ella; que el testigo no recuerda cuándo fué que Bossy le dió esas instrucciones y que Bossy había ido en busca del cheque por varias ocasio-nes y no lo había encontrado porque estaba en el correo; que no recuerda si Bossy vino en busca de la liquidación en junio o julio pero sí recuerda que se le dió; que si Bossy no venía en busca de la liquidación dentro de dos días, le era enviada por correo; que no puede decir si fué en junio o julio que Bossy le dijo que no le enviara las li-quidaciones por correo; que al principio las enviaba por correo y recientemente Bossy le dijo que no las enviara por correo, que él iría a buscarlas, y que el testigo hizo lo que se le ordenaba.
La declaración de del Valle es en parte al efecto de que después que se firmó el contrato empezó el desmonte de terraplenes, la instalación de maquinarias,'bombas, ranchos-, motores sobre bases de concreto, almacenes, vías, carros, he-rramientas y equipos, todo lo cual, incluyendo la compra de camiones, representaba una inversión de $30,000; que en. rea-lidad se empezó a trabajar como dos meses después; que el informe correspondiente al mes de julio (1924) fué pre-parado como de costumbre del primero al cinco de agosto, y que Gardón lo tenía listo, pero que un desconocido se per-sonó en la oficina y dijo que Bossy lo había enviado en busca del cheque; que el testigo sabe lo que ocurre en su oficina; que no estaba presente, pero está enterado, que Bossy ha-*395bía de venir en busca del cheque del primero al cinco y qne no lo hizo así; qne el testigo se enteró en el resto del día de la visita del mensajero; qne el testigo le había dado ins-trucciones en términos generales a Gardón y qne práctica-mente se había entendido qne por varios meses Rossy ven-dría a buscar los cheques, pero qne como vivía en Trujillo no le era conveniente venir a San Juan, y sucedió qne cuando vino por el cheque don Ramón le manifestó qne había sido remitido por correo, y él entonces dijo: “Don Ramón, no me lo mande al correo, déjemelo aquí;” qne se convino qne el cheque no sería enviado por correo; qne el canon corres-pondiente al primer mes se pagó por adelantado; qne en cierta ocasión Rossy manifestó qne no podía cumplir es-trictamente con los términos del contrato según el cual po-día cobrar solamente del primero al cinco de cada mes; qne quería cobrar el arrendamiento antes de esa fecha en caso de que estuviera necesitado de dinero, y qne quedó conve-nido que él podía cobrar no precisamente el ultimo día o el cinco, sino antes; que de acuerdo con el contrato original, el canon de arrendamiento debía pagarse dentro de los pri-meros cinco días del siguiente mes; qne el testigo fué en-terado por su empleado Gardón de que el mensajero había venido en buscu del cheque; qne el cheque no le fué entre-gado porque Gardón no conocía al mensajero; qne constan-temente llega gente a la oficina a comprar piedra: carpin-teros desconocidos y albañiles conocidos sólo por el nombre qne dan después, y qne entre los qne van y vienen hubo un individuo qne dijo: “Manda a decir don Jesús qne le mande el cheque con la liquidación, ’ ’ y que su agente y apoderado le contestó: “Que venga él más tarde a buscarlo”; que era la primera vez en veinticinco meses que Rossy había enviado a otra persona a. cobrar, pues él siempre venía personalmente; que esperaron qne Rossy viniera y en vista de qne no lo hizo, se le remitió el cheque por correo al siguiente día, o sea el día 7; qne se retuvo el cheque en espera de qne Rossy viniera, como de costumbre, y qne cuando no venía, *396le era enviado por correo como de costumbre; que así ha-bía sido enviado en varias ocasiones; qne cuando habían transcurrido dos o tres días y no se venía a procurar, se enviaba la carta por correo.
Las manifestaciones hechas por Rossy como testigo, en lo que a nosotros concierne, fueron al efecto de que los cá-nones de arrendamiento eran pagados a su vencimiento por cheque que so enviaba por correo; que el día 5 de agosto, el demandante estaba en San Juan en compañía del Sr. Nogueras en la calle, como a las cinco y media, frente a iá puerta de la oficina del Sr. Muñoz Morales, y viendo que necesitaba dinero, le pidió a Nogueras que fuera a la ofi-cina de del Valle y le dijera que le mandara el cheque y la liquidación del mes de julio; que Nogueras complació al demandante, trayendo entonces la contestación de que los mandarían dentro de tres o cuatro días, que habían estado ocupados; que el testigo esperó todo el día siguiente y hasta por la tarde del otro día, agosto 7, presentando en-tonces la demanda; que en la mañana del día 8 fue al co-rreo en busca de su correspondencia y encontró una carta fechada agosto 5 con un incluso; que con anterioridad a la visita de Nogueras, el demandante no acostumbraba ir'a la oficina de del Valle en busca del cheque; que iba en al-guna ocasión personalmente, cuando tenía algún apuro de dinero, cuando el canon se había vencido, dentro del día en que debía cobrarse la obligación, pero que la forma or-dinaria era el correo; y que el testigo no estaba obligado a ir a la oficina; que la costumbre era remitir el dinero por correo;. que el testigo nunca le dijo a del Valle que no le enviara el dinero por correo; que siempre había ido a buscar los cheques durante los días 3, 4 ó 5, o sea, durante los primeros cinco días del mes; y que devolvió el cheque (el del cinco de agosto) porque estaba fuera de tiempo.
Francisco Nogueras, Juez Municipal de Lares- (sic) ocupó la silla testifical y dijo que el 5 de agosto como a las cinco de la tarde, a petición de Rossy, fué a la oficina de del *397Valle y le dijo a Gardón que iba a nombre de Eossy a bus-car el cheque y la liquidación del anterior mes de julio; que Gardón llamó a un empleado y preguntó si la cuenta de Eossy había sido enviada y el empleado contestó nega-tivamente; que Gardón entonces le dijo: “La tengo y no puedo darla, ha habido mucho trabajo en estos días, así que por tanto se le mandará dentro de dos o tres días,” que el testigo comunicó esto a Eossy, y no llevaba carta alguna.
Tanto Eossy como del Valle tienen desde luego vivo in-terés en el resultado'de la presente controversia. La histo-ria completa del caso así como la intensidad de sentimien-tos, y la destreja de acción que se hacen tan conspicuas durante el curso dé este procedimiento, claramente tienden a la conclusión de que las cantidades' envueltas son mucho mayores de las que aparecen de un examen ligero de las alegaciones y de la prueba aducida en el juicio.
Eossy afirma enfáticamente que nunca le dijo a del Va-lle que no enviara los cheques por correo, e incumbía al demandado probar que hubo una modificación del contrato escrito en lo que al tiempo se refería, o del convenio implí-cito que surgió con motivo del silencio respecto al sitio del pago, junto con la uniforme costumbre de efectuar los pa-gos por correo. Eossy, del Valle y Gardón están contestes en que las liquidaciones y los cheques mensuales fueron or-dinariamente, si no uniformemente,' remitidos por correo durante un período que se extendió por más de año y me-dio desde la fecha del otorgamiento del contrato. Del Valle ,no dice que en la entrevista personal que tuvo con él, Eossy le solicitara que retuviera los cheques en la oficina hasta que se fueran a buscar; o, si hace uso de una expresión que, considerada aisladamente y por sí sola sea susceptible de tal interpretación, entonces la manifestación no es tan clara y terminante que borre la impresión causada por la inclinación general de su declaración. Esa declaración en conjunto, en lo que con este extremo se relaciona, es una mera repetición de lo que Gardón- le había dicho, y como *398tal apenas tiene peso alguno, bien considerada por sí sola o como tendente a corroborar la manifestación hecha por Gardón al ocupar la silla testifical. Y si se puede decir que lo manifestado por Gardón ha sido corroborado, entonces la declaración de Nogueras está igualmente sostenida, aunque no necesita de tanto refuerzo, por la declaración de Eossy. La mención que se hace de Trujillo Alto y del inconveniente de venir a San Juan en relación con la súplica de Eossy de que se abandonara la práctica de hacer los pagos por correo, y por clara implicación como el motivo de tal sú-plica,, revela una desatención curiosa en cuanto a la exacti-tud de las manifestaciones sobre detalles que no inspira confianza. No hay ni pizca de prueba que demuestre que en ocasión alguna se prepararan las liquidaciones mensuales o que se firmaran los cheques mensuales o de que unos u otros hubiera que retenerlos en la cantera o en algún otro sitio en Trujillo Alto. Del mismo modo, la indicación de que le era más conveniente a Eossy visitar la oficina del demandado en San Juan que ir al correo de San Juan a donde se dirigían todas las cartas anteriormente menciona-das, debe hallar sostén en cualquier otro fundamento que el geográfico.
Igualmente poco satisfactoria es la explicación en cuanto a que el mensajero que fué en busca del cheque en agosto le era desconocido a Gardón. No se alega que el cheque fuera pagadero al portador o que pudiera haberse cobrado sin el endoso de Bossy, o de que el demandado hubiera sido responsable en caso de que el banco lo pagara en virtud de un endoso falsificado. No se indica razón alguna para im-pedir que se supiera la cantidad del cheque, el contenido de •la liquidación o la existencia y naturaleza de ambos. Tanto del Valle como Gardón insisten en que el cheque y la liqui-dación estaban listos para ser entregados y en espera de la llegada de Eossy al tiempo del requerimiento. La única excusa o explicación que se da para justificar el que se de-jara de satisfacer el requerimiento es el solo hecho de que *399Cardón no conocía al mensajero. No se hizo esfuerzo al-guno para identificar al portador de un- mensaje que se de-cía haber sido enviado por Bossy. Una palabra indagatoria, sin más, hubiera revelado el hecho de que Bossy se hallaba a fácil alcance por medio de mensajero, si no por teléfono. Ni del Valle ni Cardón van tan lejos hasta decir que la general apariencia, el porte y la conducta del Juez Nogueras fueran tales que despertaran sospechas, o que estuviera dis-frazado de carpintero, albañil o jornalero. Ni tampoco hay nada en la declaración de cualquiera de estos dos testigos que indique que no pudiera disponerse inmediatamente de un emisario más digno de confianza. De todos modos, si la verdadera razón para la negativa de entregar el cheque fué la que ahora se expone para ello, entonces es más que una desgracia para el demandado de que Cardón no le exi-giera a Nogueras las credenciales al tiempo de la entrevista. Y, por no ofender a Nogueras, si Cardón se abstuvo de ex-poner la verdadera razón para su negativa, entonces una pequeña nota explicativa dirigida a Bossy y depositada en ■el correo, hubiera constituido igualmente un acto de corte-sía y una prueba mucho más satisfactoria de buena fe.
Cardón no es meramente el empleado que tiene el inte-rés corriente de un empleado en un caso en que se demanda a su patrono. Su posición es la de un agente y apoderado cuyo principal tiene en contingencia un contrato, valioso la pérdida del cual puede atribuírsele directamente a la nega-tiva de tal representante de satisfacer un requerimiento de pago, a menos que se pueda,demostrar que la negativa en cuestión estaba justificada o por lo menos era excusable, por la forma y las circunstancias en que se hizo el reque-rimiento. La versión de Cardón de cómo y cuándo cayó en desuso inofensivo la práctica de enviar los cheques y las liquidaciones mensuales por correo, es aún más vaga e in-cierta que la de del Valle, no obstante el hecho de que la •una pretende estar fundada en un conocimiento real, mien-tras que se admite que la otra es en substancia una reafir-*400mación de hechos informados a del Yalle por G-ardón des-pués de ese acontecimiento. Es cierto que Gardón es algo' más específico al determinar la época de la súplica de Bossy a este particular como que se hizo dentro de un mes o dos o tres antes del requerimiento de pago del cinco de agosto. Pero no puede recordar cuándo fué que Bossy le dió estas instrucciones. Asumiendo que le fueron dadas entre el pri-mero y el cinco de mayo, entonces los cánones de mayo, ju-nio y julio pagaderos en junio, julio y agosto eran los úni-cos pagos que pudieron efectuarse de ese modo. Gardón no recuerda si Bossy fué en busca de la liquidación y el cheque bien en junio o en julio. Tampoco está seguro en cuanto a si recibió o no las instrucciones de Bossy en junio o julio. Ante tan positivas admisiones, el estrecho límite de tiempo que Gardón se impuso a sí mismo y su manifiesta inhabilidad para fijar bien las fechas o los hechos dentro de ese límite, tienen muy poco peso las generalizaciones más amplias que se encuentran en otras partes de su decla-ración. Si Bossy fué en busca de su cheque bien en junio o julio, o tanto en junio como en julio, o si uno o ambos cheques firmados en junio y julio fueron retenidos por al-gún tiempo y enviados más tarde por correo, no hay base adecuada para tan arrasadoras manifestaciones como las de que Bossy venía el cuatro o el cinco y algunas veces des-pués, mucho después, según le conviniera, no para conve-niencia de Gardón, quien siempre tenía los papeles listos el cinco, y de que si Bossy no venía dentro de dos días en-tonces se le enviaban por correo, o, como lo expresa del Yalle con mayor amplitud, que se retenía el cheque en es-pera de que Bossy llegara, como él acostumbraba, y que cuando no venía se le enviaba por correo como de costum-bre; que así se había enviado en otras ocasiones; que cuando habían transcurrido dos o tres días sin haberse ido a buscar, "la carta se remitía por correo.
Desde luego, no hay una incompatibilidad absoluta entre cualquiera de estas afirmaciones y la aserción principal de *401que Eossy le había dicho a G-ardón qne retuviera los che-ques y las liquidaciones hasta que fuera por ellos y de que dejara de enviarlos por correo. Pero como hemos demos-trado, la manifestación de Gardón prácticamente no ha sido corroborada, y él no sólo está controvertido de plano en. cuanto a este extremo por Eossy, sino que lo está también por Nogueras en cuanto a otros extremos. Y si rechazamos; la versión de Gardón sobre su entrevista con Nogueras, difícilmente podemos aceptar sin vacilación su manifestación en cuanto a las instrucciones que dice haber recibido de Eossy, pero que éste manifiesta que jamás dió. Además, repetimos que el peso de la prueba a este particular recaía sobre el demandado.
A excepción de un empleado del correo cuya declara-ción no tiene relación alguna con el punto que ahora esta-mos considerando, Nogueras es el testigo más desinteresado, si no el único, en el presente caso. Su declaración es breve e inequívoca. No tiene ninguno de los distintivos de la mentira. En la repregunta resultó que él no conocía- a del Valle, que jamás había visitado la oficina de del Valle, y que no llevaba carta de presentación. No se hicieron más preguntas. El hecho de que Gardón no conociera a Nogue-ras no afecta su credibilidad como testigo, y no tenemos razón alguna para poner en duda su manifestación en. cuanto a lo que Gardón dijo en la tarde del 5 de agosto.
De las conclusiones de hecho y de derecho a que- llegó el juez de distrito tomamos el siguiente extracto:
‘‘‘La forma de remitir las liquidaciones mensuales y hacer los pa-gos a ellas correspondientes, era por correo dentro de los cinco pri-meros días de cada mes. Y todas las cartas-liquidaciones, inclu-yendo cheques, dirigidos al demandante por el demandado y pre-sentadas por éste como prueba, desde- septiembre, 1922, a mayo, 1924, aparecen escritas en fechas de 1 a 5 del mes siguiente al de la- extracción de la piedra con excepción de la carta de agosto, 1923, que lleva fecha del día 6. Pero esta tolerancia no alteró el contrato porque ‘un contrato de arrendamiento no queda modificado para el futuro en lo que respecta a la fecha del pago fijado por el hecho *402de que el arrendador acepte el pago correspondiente a algunos, de los plazos después de vencido el término.” Del Toro vs. The Juncos Central Co., 29 D.P.R. 231; 276 Fed. Rep. 894.
“El demandado debía reputarse deudor del canon mensual de $100, más 10 centavos por cada metro cúbico de piedra en adición de los 400 que se extrajeran y utilizaran para la venta, dentro de los cinco primeros días del mes siguiente, según los términos del con-trato, y como el demandante pidió al demandado la liquidación de julio, 1924, y el cheque correspondiente a la misma, precisamente el día 5 de agosto siguiente, sin que se entregara la liquidación y verificase el pago y como tampoco se depositó en el correo en esa fecha, sino dos días después, dió causa legal al juicio de desahucio. García vs. Fernández, 8 D.P.R. 106.
“De todo lo expuesto, por el resultado de la evidencia, se con-cluye :
“ (c) Que el canon correspondiente al mes de julio, 1924, tam-poco fué pagado por el demandado a su vencimiento, o sea, dentro de los cinco primeros días del mes de agosto de 1924.”
No encontramos error en esto.
El apelante insiste en que Bossy le puso una trampa a su arrendatario y de que en vista de la naturaleza drástica del procedimiento sumario de desahucio, debe exigirse la presentación de prueba clara y convincente sobre la alegada falta de pago del canon.
Es verdad que Bossy no dió aviso alguno de su intención de aprovecharse de cualquier falta de cumplimiento del re-querimiento de pago. También puede ser que se anticipaba la falta de preparación del agente y apoderado del Sr. del Valle para satisfacer un requerimiento hecho al terminar el día laborable 5 de agosto. Es por sí mismo evidente que la radicación de la demanda fué un rudo despertar para el demandado. Pero Bossy no tenía obligación legal alguna de notificar a del Valle al tiempo del requerimiento de pago de que el dejar de satisfacer tal requerimiento provocaría inmediatamente un pleito para recobrar la posesión de las propiedades arrendadas. Esa es una de las características drásticas de la ley a que se refieren los abogados.
*403Puede notarse de paso que si Rossy dice la verdad en cnanto a la alegada conducta arbitraria de del Valle en conexión con el cumplimiento de la obligación contractual referente a la entrega diaria de comprobantes o boletos (tickets) por cada camión cargado .de piedra que se sacara, entonces, a decir lo menos, había circunstancias atenuantes. Pero, sea ello como fuere, es nuestro deber haóer cumplir la ley tal como la encontramos, no desecharla o interpre-tarla fuera de su texto, invitando, como resultado de esa actitud, la conclusión de que en esta jurisdicción “los ca-sos opresivos tuercen la jurisprudencia.” Otra miga de con-suelo para aquellos que deploran el presente status de la ley puede hallarse en el gastado axioma, que, sin embargo, está consagrado por el tiempo, de que el cumplimiento es-tricto de una disposición legislativa poco deseable o poco satisfactoria, puede resultar ser el medio más efectivo para precipitar su derogación o enmienda.
Estamos muy de acuerdo con el apelante de que la prueba de falta de pago en un caso de desahucio debe ser clara y terminante. En este caso fue clara y terminante. El caso de Vannina v. López, 259 Fed. 198, a que hace mención el apelante sin citar el tomo ni la página, no es aplicable. Cualquier duda en cuanto a la necesidad de un requerimiento en el presente caso quedó disipada por el requerimiento de pago hecho en la tarde del día 5 de agosto de 1924. El tiempo para el pago expiraba en ese día, tanto por virtud de los términos del contrato escrito como por el convenio mutuo de las partes evidenciado por su continua conducta, la cual indica la clara comprensión y la interpretación con-temporánea del documento original. Sin duda alguna, una carta conteniendo el cheque y la liquidación corrientes, de-positada en el correo y dirigida como de costumbre, al igual que las comunicaciones anteriores, a “Jesús M. Rossy, San Juan, Puerto Rico,” si así se hubiera dirigido y depo-sitado antes de media noche del día 5 de agosto, hubiera relevado al demandado de cualquier responsabilidad poste*404rior con motivo de la larga práctica establecida en cnanto a este extremo. En tales circunstancias, no le hubiera sido permitido a Rossy que atacara por fundamentos técnicos la suficiencia de una oferta de pago así hecha. Su aceptación de cheques recibidos por él por correo en la oficina postal de San Juan durante dos o más años, los cuales iban inclui-dos en cartas fechadas, con una o dos excepciones, en o antes del quinto día de cada mes, equivalía, para todos los designios y fines prácticos, al nombramiento de un repre-sentante residente en San Juan a quien se le podía pagar el canon mensual a su vencimiento. En vista de esta cos-tumbre establecida, no era necesario el requerimiento; ni mucho menos, después de la negativa de satisfacer el re-querimiento hecho por Nogueras, acompañada de la mani-festación de que se efectuaría el pago dentro de dos o tres días, estaba Rossy obligado a visitar personalmente la ofi-cina de del Valle y permanecer en ella hasta media noche con el fin de proporcionar una oportunidad adecuada para el pago.
La declaración incontrovertida del empleado del correo antes referido estableció firmemente el hecho de que la carta y el cheque fechados agosto 5 fueron depositados en el correo de San Juan en la tarde del 7 de agosto. De ese modo se demostró más allá de la sombra de una duda y desde cualquier punto de vista posible, según el contrato original, que del Valle había incurrido en mora al tiempo de tal oferta de pago, y el peso de la prueba en ese sentido pasó entonces a los hombros del demandado. El esfuerzo del demandado de justificar esta dilación por la teoría de la súplica de Rossy de que se retuvieran los cheques y las liquidaciones mensuales en la oficina de del Valle hasta que se fueran a buscar, así como una disposición para llevar a efecto estas instrucciones, no satisfizo a la corte inferior, y por las razones anteriormente expuestas, no nos satisface, de que se hiciera jamás tal solicitud o de que Rossy diera tales instrucciones.

Debe confirmarse la sentencia apelada.